Exhibit 10.16b

 

AMENDMENT NO. 2 to

EMPLOYMENT AGREEMENT

 

THIS AMENDMENT NO. 2 (the “Amendment”), effective as of June 16, 2000, by and
between PSS World Medical, Inc., a Florida corporation (the “Company”), and
Edward D. Dienes (“Executive”), amends that certain Employment Agreement, dated
as of April 1, 1998, by and between the Company and Executive, as heretofore
amended (the “Employment Agreement”).

 

Executive is based in New Orleans, Louisiana. The parties desire to clarify his
Employment Agreement to reflect this location as it affects the definition of
“Good Reason” in the Employment Agreement.

 

Therefore, in consideration of the mutual promises and covenants herein
contained, the parties hereto agree as follows:

 

1. Definition of Good Reason. The term “Good Reason” is defined in Section 7(c)
of the Employment Agreement. Such definition is hereby amended by deleting
clause (iii) thereof in its entirety and substituting therefor the following:

 

“(iii) after the occurrence of a Change of Control, the Company’s requiring
Executive to be based at any office or location other than in the city in which
he was based on the date of the Change in Control or the Company’s requiring
Executive to travel on Company business to a substantially greater extent than
required immediately prior to the Effective Date;”

 

2. As amended hereby, the Employment Agreement, as heretofore amended, shall be
and remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Amendment No. 2 as of the
date first above written.

 

PSS WORLD MEDICAL, INC.

By:  

/s/ Patrick Kelly

   

Patrick C. Kelly

    Chairman of the Board and Chief Executive Officer

 

EXECUTIVE

   

/s/ Edward Dienes

   

Edward D. Dienes

 